


SEPARATION AGREEMENT AND GENERAL RELEASE
This Separation Agreement and General Release ("Agreement") is entered into by
and between LivePerson, Inc. and its wholly owned subsidiary LivePerson Ltd.
(referred to individually or together as the context requires, the "Company")
and Eli Campo (the "Executive") is made as of December 16, 2013, and will become
effective on the date of execution by both parties set forth on the last page
hereof (the "Effective Date").
WHEREAS, the Executive received an offer letter from the Company dated December
21, 2006, and entered an employment agreement dated February 21, 2007 with
LivePerson, Ltd. (f/k/a HumanClick Ltd), a wholly owned subsidiary of the
Company (together, the "Employment Agreement"); and
WHEREAS, the parties mutually desire to terminate their employment relationship
as of the Separation Date (defined below) on the terms set forth herein; and
WHEREAS, the parties wish to fully and finally resolve amicably the terms of the
separation of their employment relationship and all matters between them,
directly or indirectly connected to and/or arising from the employment
relationship between them.
NOW, THEREFORE, in consideration of the mutual promises and conditions set forth
herein, the Company and the Executive agree as follows:
1.
The preface to this Agreement constitutes an integral part hereof.

2.
Executive acknowledges that the employment relationship between the parties will
cease as of the Separation Date. Executive shall cease to be an employee,
officer, agent or representative of the Company (or any of its parents,
subsidiaries or affiliates) for any purpose and, accordingly, Executive
undertakes not to represent himself, or hold himself out as, an employee,
officer, agent or representative of the Company (or any of its parents,
subsidiaries or affiliates) after the Separation Date for any purpose.

3.
The Executive shall resign from all of his offices in the Company effective as
of the Separation Date and shall execute any documents necessary for that
purpose. "Separation Date" shall mean February 12, 2014, unless otherwise
modified by the parties by mutual agreement.

4.
Executive agrees that the only payments and benefits that he is entitled to
receive from the Company as of and after the Separation Date are those specified
in this Agreement.

5.
Within reasonably prompt time following the Effective Date a full and final
settlement of accounts will be carried out with the Executive, in the framework
of which the Company shall:

5.1
Pay or otherwise release as described in Sections 5.2 and 5.3 below (i) any
accrued, unused vacation days, in accordance with Company policy and applicable
law; and (ii) all outstanding statutory benefits and reimbursable expenses owed
to Executive on the Effective Date, including, if applicable, outstanding
convalescence pay, statutory severance sick leave, annual leave, and all
termination benefits, reimbursable travel or business expenses incurred within
the Company's applicable policies, car benefits, and all other statutory
benefits connected to or arising out of Executive's employment with the Company
or its termination, in each case, to the extent such payment is owed to
Executive under applicable law. Such items shall be either released as described
in Section 5.2 and 5.3 below or registered in the Executive's last pay slip,
which shall be the first pay slip following the Effective Date of this
Agreement.

5.2 Send customary release letters addressed to the relevant insurance
companies, authorizing to transfer the ownership in the pension insurance
policies to the Executive's name, including without limitation, the severance
component (the "Severance Fund").
5.3 Send release letter addressed to the further education fund, authorizing it
to release to the Executive all monies accumulated in the further education fund
in the Executive's name.
6.
In addition, subject to the terms of this Agreement, the Company shall provide
the Executive the following mutually agreed benefits, which are additional to
statutory benefits owed to Executive under applicable law (the "Additional
Benefits") within a reasonably prompt time following the Effective Date of this
Agreement:





--------------------------------------------------------------------------------




6.1 Additional severance in the amount of Executive's current base salary rate
from the Separation Date through June 16, 2014 for total additional severance in
the gross amount of 355,648.35 NIS, less all applicable withholdings and
required deductions, which will be paid to Executive in one lump sum in the
first regularly scheduled payroll date following the Effective Date of this
Agreement,
6.2 Executive will receive the Accelerated Option Consideration, as set forth in
Paragraph 7 below, and
6.3 Although Executive will not be an active employee at the time of 20 13 bonus
payments, Executive shall be paid his 2013 bonus earned as part of, and in
accordance with, Company's 2013 bonus plan and payment policies, and less all
applicable withholdings and deductions, except that Company shall waive the
requirement that Executive to be an active employee of Company at the time of
the 2013 bonus payment. The Company's board of directors has authorized the
calculation of Executive's gross bonus amount at 100% of target which is
417,600.00 NIS. Payment will be subject to all standard withholding and
deductions, and will be made at the time and in the manner the Company pays 2013
bonuses to all personnel, but no later than March 15, 2014.
7.
Executive acknowledges and agrees that, the Company granted the Executive the
stock options to purchase shares of Company common stock set forth in Schedule A
attached hereto and pursuant to the LivePerson 2009 Stock Incentive Plan or the
Company's preceding stock incentive plan (together the "Options"). Executive
further acknowledges and agrees that, as of the Separation Date, Executive is
vested in a total of 250,425 of the Options (the "Vested Options") as detailed
in Schedule A.

As a part of the Additional Benefits, the Company agrees that 56,225 shares of
unvested options held by Executive on the Separation Date, which represent
option shares that (in accordance with their terms) would have vested between
the Separation Date and the first anniversary of the Separation Date had the
Executive continued to be actively employed by the Company during such period,
shall accelerate and become fully vested upon the Effective Date of this
Agreement (the "Accelerated Options").
Further, all Vested Options and Accelerated Options shall remain exercisable by
Executive until the first anniversary of the Separation Date, February 12, 2015.
Except as expressly set forth in this section, the Vested Option and Accelerated
Options and any shares acquired pursuant to their exercise will remain subject
to all of the terms and conditions of the stock option agreement evidencing the
Option and the Stock Plan. Further, Executive acknowledges and undertakes that
he has no other right, title or interest in any Company stock or stock options
other than the Vested Option and Accelerated Options described in this
Paragraph.
8.
Except as otherwise provided herein, Executive's participation and coverage
under all employee benefit plans and programs sponsored by or through the
Company (or any of its affiliates) (e.g., company car, or any social benefits
paid, contributed to or arranged by the Company) will cease as of the Separation
Date.

9.
In exchange for the Additional Benefits provided for in this Agreement, the
receipt and sufficiency of which is hereby acknowledged by the Executive, and
upon fulfillment of the Company's obligations described in Sections 5, 6 and 7
above, the Executive hereby forever unconditionally and irrevocably releases and
discharges the Company, and each and all of its direct and indirect affiliates,
parents, subsidiaries (wholly-owned or not), members, branches, divisions,
business units or groups, agencies, predecessors, successors and assigns, any
employee benefit plans established or maintained by any of the foregoing
entities and each and all of their current and former officers, directors,
employees, trustees, plan administrators, agents, attorneys, representatives,
partners, advisor's and shareholders (collectively and individually, shall be
referred as the "Released Parties"), from any and all claims, demands, causes of
action, complaints, agreements, promises (express or implied), contracts,
undertakings, covenants, guarantees, grievances, liabilities, damages, rights,
obligations, expenses, debts and demands whatsoever, in law or equity, whether
present or future, whether known or unknown, and of whatsoever kind or nature
that the Executive, his heirs, executors, administrators, representatives and
assigns ever had, now have or hereafter can, shall or may have, for, upon, or by
reason of any alleged or actual matter, omission, act, cause or thing,
including, but not limited to, those arising out of his employment with the
Company or the termination thereof (the "Claims"). The Executive further agrees
that he will not institute or authorize any other party, governmental or
otherwise, to institute any administrative or legal proceeding seeking
compensation or damages on his behalf against the Released Parties relating to
or arising out of any Claim.

10.
The Executive understands, acknowledges and undertakes that the full receipt of
the payments and benefits due or provided to him under this Agreement, including
without limitation the Additional Benefits, constitute a full and





--------------------------------------------------------------------------------




final settlement of everything owed to him by the Company, including with
respect to salary, overtime payment, vacation pay, severance pay, sick leave,
annual leave, redemption of annual leave, travel expenses, reimbursement of
expenses, car, recuperation pay, prior notice, payment in lieu of prior notice,
commissions, bonuses, social contributions of all kinds (including Pension
Insurance, Further Education Fund etc.), benefit plans or programs and every
other payment or social benefit whatsoever connected to or arising out of
Executive's employment with the Company or its termination, including manner,
process and circumstances of termination. Executive further confirms that this
Agreement is also a letter of acknowledgment and settlement for severance pay in
accordance with section 29 of the Israeli Severance Pay Law, 1963.
In addition, the Executive understands and acknowledges that by signing this
Agreement he is waiving and releasing any and all claims he may have concerning
the terms and conditions of his employment and the termination of his employment
including those prohibiting discrimination on the basis of age, sex, race,
color, disability, religion, creed, national origin, ancestry, sexual
orientation, gender expression, gender identity, handicap, marital status,
domestic violence victim status, citizenship or any other protected factor or
characteristic, prohibiting discrimination for requesting or taking a family or
medical leave, prohibiting discrimination with regard to benefits or any other
terms and conditions of employment, or prohibiting retaliation in connection
with any complaint or claim of alleged discrimination or harassment and that he
intends to do so. As such, this release includes, but is not limited to, any
claims arising under any of the laws of the State of Israel and the United
States and any other federal or state constitutions, federal, state or local
statutes, or any contract or similar right, including every type of claim under
any legal theory and whether or not the claim was known or unknown up through
the Effective Date of this Agreement. The Executive further agrees that he will
not institute or authorize any other party, governmental or otherwise, to
institute any administrative or legal proceeding seeking compensation or damages
on his behalf against the Released Parties relating to or arising out of any
aspect of his employment or termination.
11.
In consideration of the benefits described in this Agreement, the Executive
acknowledges and agrees that following the Separation Date he will continue to
be obliged (with no limit in time unless expressly indicated otherwise in
writing) as follows:

a.
Executive agrees to provide reasonable transition assistance to the Company and
to be reasonably available for meetings and consultations and to answer
questions for the Company at mutually convenient times from the Separation Date
through February 28, 2014.

b.
The Executive agrees, with reasonable notice, to provide information and
cooperate with the Company as may be reasonably requested in connection with any
claims or legal action in which the Company is or may become a party.

c.
Executive acknowledges and agrees that, at all times in the future, he is bound
by confidentiality, intellectual property and non compete obligations under
applicable law or agreement, including without limitation the Proprietary
Information, Developments and Non-Compete Agreement entered into by and between
Executive and the Company on February 22, 2007, and that those provisions are
specifically incorporated herein.

d.
Without limiting the foregoing obligations, the Executive recognizes and
acknowledges that all non public information pertaining to the software,
business, clients, customers or other relationships of the Company is
confidential and is a unique and valuable asset of the Company. The Executive
will not give to any person, firm, governmental agency or other entity any
information concerning the affairs, business, clients, or customers of the
Company except as required by law. The Executive will not make use of this type
of information for his own purposes or for the benefit of any person or
organization other than the Company. All confidential information and
intellectual property of the Company the Executive was exposed to or
participated are confidential and will remain the property of the Company.

e.
For a twelve (12) month period after the Separation Date, the Executive
(directly or indirectly, acting on his own behalf, or for or through or together
with others and in whatever capacity) will not actively solicit or induce or
attempt to solicit or induce any employee, independent contractor, customer or
supplier of the Company to terminate their engagement with the Company or engage
in activities that directly compete with the business of the Company.

12.
In the event Executive breaches Paragraphs 9, 10, 11 (c), (d) or (e), or 14 of
this Agreement, the Company must provide written notice to the Executive
specifying the act which has breached this Agreement, and if such breach i





--------------------------------------------------------------------------------




s not remedied within thirty (30) days, or if not capable of being remedied,
than the Company will, without limiting its other rights, have the right to
terminate any remaining post-employment Additional Benefits described in Section
6. The Executive agrees that the restrictions contained in Paragraphs 9,10,
11(c), (d) or (e), and 14 are essential elements of this Agreement.
13.
On or promptly after the Separation Date the Executive will cooperate with the
Company to follow the Company's standard practices for return of Company
property and equipment in his possession or control including but not limited
to, computer equipment (including, but not limited to, computer hardware,
software and printers, wireless handheld devices, cellular phones, pagers,
etc.), customer information, customer lists, employee lists, Company files ,
notes, contracts, records, business plans, financial information,
specifications, computer-recorded information, software, tangible property,
identification badges and keys, and any other materials of any kind which
contain or embody any proprietary or confidential material of the Company (and
all reproductions thereof). The Executive confirms that as of the Separation
Date he has left intact all electronic Company documents, including those that
he developed or helped to develop during his employment. The Executive further
agrees that he has already cancelled (or transferred to his personal account)
and/or will cooperate with the Company to cancel (or transfer to his personal
account) all accounts for his benefit, if any, in the Company's name including,
but not limited to, credit cards, bank accounts, company car, telephone charge
cards, cellular phone accounts, pager accounts, computer accounts, prior to the
Separation Date.

14.
The Executive agrees that he will not, at any time, knowingly or intentionally
disparage, criticize or ridicule the Company, its officers, directors, products,
services or business practices.

15.
All amounts payable under this Agreement shall be subject to deduction for all
federal, state and local taxes as may be required to be withheld pursuant to any
applicable law or regulation and any other required deductions. The parties
intend that all payments made under this Agreement will be exempt from, the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended,
the regulations and other guidance there under and any state law of similar
effect (collectively "Section 409A"), if applicable, so that none of the
payments or benefits will be subject to the adverse tax penalties imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply or be
exempt. Each payment and benefit payable under this Agreement is intended to
constitute separate payments for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations. The Company shall have no liability to Executive or to any
other person if the payments and benefits provided in this Agreement that are
intended to be exempt from Section 409A are not so exempt or compliant. In no
event will the Company reimburse Executive for any taxes or other penalties that
may be imposed on Executive as a result of Section 409A, and Executive shall
indemnify the Company for any liability therefor.

16.
All amounts payable under this Agreement shall be subject to deduction for all
taxes and compulsory deductions as may be required to be withheld pursuant to
any applicable law or regulation and any other required deductions.

17.
This Agreement amicably resolves any issues between the parties and they agree
that this Agreement shall neither be interpreted nor construed as an admission
of any wrongdoing or liability on the part of either the Executive or the
Company.

18.
This Agreement shall be governed by and construed in accordance with the laws of
the State of Israel, except for those terms which, by their nature, relate
specifically to the laws of the United States or the actions of the parent
company within the United States, which shall be governed by the laws of New
York, in each case, without regard to principles of conflicts of laws.

19.
The provisions of this Agreement are severable. If any provision of this
Agreement is held invalid or unenforceable, such provision shall be deemed
deleted from this Agreement and such invalidity or unenforceability shall not
affect any other provision of this Agreement, the balance of which will remain
in and have its intended full force and effect; provided, however that if such
invalid or unenforceable provision may be modified so as to be valid and
enforceable as a matter of law, such provision shall be deemed to have been
modified so as to be valid and enforceable to the maximum extent permitted by
law.

20.
The Executive acknowledges that he has been offered adequate time by the Company
to review the Agreement and consult with an attorney of his choice if he desires
to concerning the waivers contained in and the terms of this Agreement. Prior to
executing this Agreement, the Executive shall ensure that the waivers he has
made and the terms he has agreed to herein are done knowingly, consciously and
with full appreciation that he is forever foreclosed from pursuing any of the
rights so waived.





--------------------------------------------------------------------------------




21.
The Executive acknowledges that he: (a) has carefully read this Agreement in its
entirety; (b) has had a reasonable opportunity to fully consider the terms of
this Agreement; (c) has been provided adequate time to consult with an attorney
of his choice if he desires to before signing this Agreement; (d) in accordance
with Section 20 and clause (c) above, fully understands the significance of all
of the terms and conditions of this Agreement; and (e) is signing this Agreement
voluntarily and of his own free will and agrees to abide by all the terms and
conditions contained herein.

22.
[Intentionally Omitted.]

23.
This Agreement shall be binding on and shall inure to the benefit of the
Executive's heirs, executors, administrators, representatives and assigns and
the Company's successors in interest and assigns. The Executive may not assign
any of his rights or duties hereunder, except with the written consent of the
Company. The Executive covenants and represents that he has not assigned or
attempted to assign any rights or claims he may have against the Company at any
time prior to signing this Agreement.

24.
The parties agree that this Agreement contains all terms agreed between the
parties relating to the termination of Executive's employment with the Company
and supersedes and cancels any and all prior agreement or understanding on the
subjects covered herein, and no agreements, representations or statements of
either party not contained in this Agreement shall bind that party.
Notwithstanding the foregoing, the Executive acknowledges that nothing herein
supersedes any pre-existing duties of confidentiality, or the assignment of any
invention or intellectual property or proprietary rights to the Company. This
Agreement can be modified only in writing signed by both parties.

25.
Executive agrees that this Agreement may be executed in counterparts, each of
which shall be an original, but all of which together shall constitute one
agreement. Execution of a facsimile or scanned image shall have the same force
and effect as execution of an original, and a facsimile or scanned image of a
signature shall be deemed an original and valid signature.



    




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Separation Agreement and
General Release.
Eli Campo
 
LivePerson, Inc., on behalf of itself and LivePerson, Ltd.
 
 
 
 
 
By:
/s/ ELI CAMPO
 
By:
/s/ DANIEL R. MURPHY
Name:
Eli Campo
 
Name:
Daniel R. Murphy
Date:
2/22/2014
 
Date:
2/21/2014





--------------------------------------------------------------------------------




SCHEDULE A
Options
Grant Date
Original Shares Issued
Shares Vested
Shares not yet vested
Exercised 2010
Exercised 2011
Remaining Shares
Remaining Shares Vested
Remaining Shares Unvested
Remaining Unvested Shares Vesting in 12 mo.
2/21/2007
300,000
300,000
—
—
225,000
75,000
75,000
—
N/A
4/1/2008
27,000
27,000
—
13,500
6,750
6,750
6,750
—
N/A
3/5/2009
100,000
100,000
—
—
—
100,000
100,000
—
N/A
6/17/2010
24,900
18,675
6,225
 
—
24,900
18,675
6,225
6,225
9/4/2012
200,000
50,000
150,000
 
 
200,000
50,000
150,000
50,000
Totals:
651,900
495,675
156,225
13,500
231,750
406,650
250,425
156,225
56,225









